Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Janine McDonald appeals the district court’s order dismissing her civil action for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. McDonald v. United States Postal Serv., No. 1:12-cv-02759-ELH, 2013 WL 140914 (D.Md. Jan. 10, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.